      Case 2:16-cr-00130-ER Document 833 Filed 03/04/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA         :     CRIMINAL ACTION
                                 :     NO. 16-130-02
          v.                     :
                                 :
WHEELER K. NEFF                  :


                               O R D E R

          AND NOW, this 3rd day of March, 2021, for the

reasons set forth in the accompanying memorandum, it is hereby

ORDERED that Defendant Wheeler Neff’s motion for compassionate

release (ECF No. 798) is DENIED.

          It is hereby further ORDERED that Defendant’s motions

to supplement his reply (ECF Nos. 807 and 814) are GRANTED.



          AND IT IS SO ORDERED.




                           /s/ Eduardo C. Robreno
                           EDUARDO C. ROBRENO,           J.
